                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                                               :
IN RE:                                         :
      OBE E. JOHNSON                           :
                                               :       CIVIL ACTION NO. 21-CV-0086
                                               :

                                        MEMORANDUM

YOUNGE, J.                                                                     APRIL 29, 2021

       Plaintiff Obe E. Johnson, a prisoner currently incarcerated at the Correctional Institution

Guayama 500, which is located in Guayama, Puerto Rico, filed with this Court a letter request

for federal benefits. (See ECF No. 1.) For the following reasons, the Court will dismiss this

action for lack of standing.

I.     PROCEDURAL HISTORY

       On January 4, 2021, the Clerk of Court docketed a two-page letter from Johnson entitled

“Motion o Letter Requesting a Federal Benefit o Welfare to the COVID-19 (Coronavirus) for a

Small Business.” (ECF No. 1.) Attached to the letter were several exhibits that include a

Commercial Activity license issued by the City of Philadelphia to “Obe’s Professional Carpet

Svc,” as well as various filings from the United States District Court for the District of Puerto

Rico and the United States Court of Appeals for the First Circuit related to a bankruptcy matter

involving Johnson. (Id. at 3-17.)

       Although Johnson’s submission was deficient as a complaint in a civil action in a number

of respects, in an abundance of caution, the Clerk of Court treated his letter as a federal civil

rights Complaint brought pursuant to 42 U.S.C. § 1983, opened a civil action, and assigned the

matter to the undersigned for review. Because it was not clear to the Court that Johnson, by

mailing the letter, intended to initiate a federal civil rights case, by Order dated January 28, 2021,
Johnson was granted an additional thirty days to either pay the fees necessary to commence a

civil action in this Court, or to file an application to proceed in forma pauperis. (See ECF No.

3.) Additionally, the Order advised Johnson that if he intended to pursue a lawsuit via his

January 4, 2021 submission to the Court, his submission did not meet the requirements of the

Federal Rules of Civil Procedure and could not proceed as presented. (Id.) The Clerk of Court

also was directed to send Johnson a copy of the Court’s form amended complaint, as well as the

Court’s form application to proceed in forma pauperis. (Id.) Moreover, the January 28, 2021

Order informed Johnson that if he did not comply with the Court’s Order, his case could be

terminated for failure to prosecute. (Id.) The docket reflects that this Order was mailed to

Johnson on or about February 3, 2021.

       When Johnson failed to respond, the Court dismissed Johnson’s case without prejudice

for failure to prosecute on March 23, 2021. (ECF No. 4.) The docket reflects that this Order was

mailed to Johnson on or about March 24, 2021.

       On April 20, 2021, Johnson filed an application to proceed in forma pauperis, which

included a financial affidavit, as well as a prisoner trust fund account statement. (ECF Nos. 5,

6.) Johnson included with the affidavit and financial information a letter that suggests that he did

not receive the Court’s January 28, 2021 Order, but only received the Court’s March 23, 2021

Order that dismissed the case. (See ECF No. 5 at 19.)

       The Court will reopen this case in light of Johnson’s pro se status and his assertion that

he did not receive the Court’s initial Order and vacate its dismissal Order because it appears that

Johnson intends to prosecute this case. For the reasons the follow, the Court will dismiss

Johnson’s Complaint and will deny the motion to proceed in forma pauperis as moot.




                                                 2
II.    STANDARD OF REVIEW

       Johnson seeks to proceed in forma pauperis in this matter. (See ECF Nos. 5, 6.) In

Brown v. Sage, 941 F.3d 655, 660 (3d Cir. 2019) (en banc), the United States Court of Appeals

for the Third Circuit announced a “flexible approach” that permits the screening of complaints

filed by prisoners pursuant 28 U.S.C. § 1915A even if the prisoner has neither paid the fees nor

been granted in forma pauperis status. Section 1915A requires that the Court “review, before

docketing, if feasible or, in any event, as soon as practicable after docketing, a complaint in a

civil action in which a prisoner seeks redress from a governmental entity or officer or employee

of a governmental entity.” 28 U.S.C. § 1915A(a). In doing so, the Court must dismiss a

complaint or any portion thereof that “is frivolous, malicious, or fails to state a claim upon which

relief may be granted.” Id. § 1915A(b)(1).

       Additionally, Article III of the Constitution provides that federal judicial power extends

to cases and controversies. See U.S. Const. art III, § 2, cl. 1. “To reach the merits of a case, an

Article III court must have jurisdiction.” Virginia House of Delegates v. Bethune-Hill, 139 S. Ct.

1945, 1950-51 (2019). “One essential aspect of this requirement is that any person invoking the

power of a federal court must demonstrate standing to do so.” Id. (citing Hollingsworth v. Perry,

570 U.S. 693, 704 (2013)). “The three elements of standing . . . are (1) a concrete and

particularized injury, that (2) is fairly traceable to the challenged conduct, and (3) is likely to be

redressed by a favorable decision.” Id. (citation omitted). Furthermore, “Article III demands

that an ‘actual controversy’ persist throughout all stages of litigation.” Id. (citation omitted).

Because standing under Article III “is an irreducible constitutional minimum, without which a

court would not have jurisdiction to pass on the merits of the action[,]” the Court of Appeals for

the Third Circuit has cautioned that federal courts “have an obligation to assure [them]selves of

litigants’ standing under Article III.” Wayne Land & Min. Grp., LLC v. Delaware River Basin
                                                   3
Comm’n, 959 F.3d 569, 574 (3d Cir. 2020) (internal quotations and citations omitted). The

Court’s “‘continuing obligation’ to assure that [it has] jurisdiction requires that [the Court] raise

issues of standing . . . sua sponte.” Seneca Res. Corp. v. Twp. of Highland, Elk Cty., Pa., 863

F.3d 245, 252 (3d Cir. 2017) (quoting Ehleiter v. Grapetree Shores, Inc., 482 F.3d 207, 211 (3d

Cir. 2007)).

III.   DISCUSSION

       In federal court, Johnson is limited to pursuing a legal case to address policies, practices,

or conduct that caused him legally cognizable harm and to seek redress for that harm. See Lewis

v. Cont’l Bank Corp., 494 U.S. 472, 477 (1990) (“[F]ederal courts may adjudicate only actual,

ongoing cases or controversies. To invoke the jurisdiction of a federal court, a litigant must have

suffered, or be threatened with, an actual injury traceable to the defendant and likely to be

redressed by a favorable judicial decision.”) (internal quotations and citations omitted).

       A review of Johnson’s submissions reveals that he did not intend to initiate a lawsuit in

this Court. His submissions do not identify any legal claim, fail to identify any defendants, and

fail to state a basis for the exercise of jurisdiction by the Court. Instead, Johnson’s submissions

reflect that he seeks financial assistance for a business. It appears that at one point, Johnson

operated a carpet cleaning business based in Yeadon, Pennsylvania. (See ECF No. 1.) In his

initial submission to the Court, he requested from the “Honorable Court” or “agency” a COVID-

19 “federal benefit” or “welfare” so that he may repay past-due business taxes owed to the City

of Philadelphia. (See id. at 1.) Indeed, Johnson acknowledged that he may not have properly

submitted his request, because he also asked that the “motion/letter” be referred “to the rightful

federal agency.” (Id. at 2.) Johnson’s Motion to Proceed In Forma Pauperis further makes clear

that he seeks some sort of financial benefit for his business. (See ECF No. 5.) This submission



                                                  4
includes an Affidavit Accompanying Motion for Permission to Appeal In Forma Pauperis form.1

(Id.) Johnson lists as his “issues on appeal” that he is “requesting assistance for my company to

the Covid-19 (Coronavirus).” (Id. at 1.)

       Johnson’s letters reflect that he seeks COVID-related federal assistance for his business

and that he may have addressed this request to this Court in error. Nothing in his letters suggests

that he seeks to resolve a legal dispute or seeks redress for an injury. Moreover, he does not

identify any defendant, nor allege a legal or jurisdictional basis for any claims. In other words,

the Complaint does not present a case or controversy for the Court to address and must be

dismissed for lack of jurisdiction. See Martin v. Keitel, 205 F. App’x 925, 928 (3d Cir. 2006)

(per curiam) (affirming sua sponte dismissal of complaint seeking declaratory relief that did not

satisfy standing or case or controversy requirements of Article III). Johnson will not be

permitted to file an amended complaint because amendment would be futile. See Dooley v.

Wetzel, 957 F.3d 366, 374-76 (3d Cir. 2020); Grayson v. Mayview State Hosp., 293 F.3d 103,

114 (3d Cir. 2002). If Johnson’s intent is to apply for financial benefits, he must proceed

through the proper government agency, because this Court does not administer federal benefit

programs.

IV.    CONCLUSION

       For the foregoing reasons, the Court will dismiss Johnson’s case without prejudice for

lack of jurisdiction. Johnson will not be given leave to file an amended complaint. Furthermore,




1
 The Court does not understand Johnson to have intended to file a notice of appeal. Rather, it
appears he simply used the form for proceeding in forma pauperis on appeal to file his Motion
with this Court.
                                               5
the application to proceed in forma pauperis (ECF No. 5) shall be denied as moot.

       An appropriate Order follows.

                                            BY THE COURT:

                                                /s/ John Milton Younge

                                            JOHN M. YOUNGE, J.




                                               6
